Citation Nr: 0905541	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army for over twenty years, including tours of combat in 
Korea and Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Rating Decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for PTSD.

Prior to the January 2005 Rating Decision, the Veteran's 
claim for service connection for PTSD was denied in an August 
2003 Rating Decision.  In December 2003, the Veteran 
submitted a request to reopen his claim for service 
connection, as well as new evidence related to the claim.  As 
the request was within a year of the August 2003 Rating 
Decision, prior to the expiration of the time to appeal, the 
December 2003 request will be treated as a motion to 
reconsider the original Rating Decision, rather than a motion 
to reopen the claim.  38 C.F.R. § 20.302(a) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran has not been diagnosed with PTSD by a board-
certified psychiatrist or board "eligible" psychiatrist; a 
licensed doctorate-level psychologist; a doctorate-level 
mental health provider under the close supervision of a 
board-certified or board-eligible psychiatrist or licensed 
doctorate-level psychologist; a psychiatry resident under the 
close supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist; or a 
clinical or counseling psychologist completing a one-year 
internship or residency (for purposes of a doctorate-level 
degree) under the close supervision of a board-certified or 
board-eligible psychiatrist or licensed doctorate-level 
psychologist.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA has fully complied with its duties to notify the Veteran 
under the VCAA.  VA sent a notice letter to the Veteran in 
April 2003, prior to the original rating decision, and in 
March 2004, subsequent to his motion for reconsideration, 
that informed the Veteran of what evidence is required to 
substantiate the claim for service connection.  The letters 
apprised the Veteran as to what evidence VA had obtained, as 
well as his and VA's respective duties for obtaining 
additional evidence.  Further, VA requested that the Veteran 
submit any available medical evidence concerning his alleged 
PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to inform the Veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the initial notices 
concerning the Veteran's claim for service connection for 
PTSD did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, 
proper notice was sent in March 2006.  The claim has been 
readjudicated since the March 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  Thus, 
the VCAA duty to notify was fully satisfied as to the 
Veteran's PTSD claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service treatment records 
and all post-service treatment records.  The Veteran 
submitted treatment records from the Vet Center as to his 
alleged PTSD, which was considered by the RO, and is 
considered in this decision.  The Veteran also submitted 
statements from fellow soldiers, reports of his combat 
experience, and articles relating to the diagnosis of PTSD in 
combat Veterans, which have been included in the record 
before the Board.  The Veteran was provided examinations at 
VA medical centers July 2003 and September 2008 to determine 
whether he could be diagnosed with PTSD.  The Veteran did not 
request a hearing in conjunction with this appeal.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Specifically with regard to PTSD, service connection requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  For purposes of an initial PTSD 
diagnosis, only certain mental health professionals are 
qualified to make a diagnosis for VA purposes.  These 
include: board-certified psychiatrists or board "eligible" 
psychiatrists; licensed doctorate-level psychologists; 
doctorate-level mental health providers under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist; 
psychiatry residents under the close supervision of a board-
certified or board-eligible psychiatrist or licensed 
doctorate-level psychologist; or clinical or counseling 
psychologists completing a one-year internship or residency 
(for purposes of a doctorate-level degree) under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist.  See 
VA Fast Letter 06-03 (March 15, 2006).

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  Importantly, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Board acknowledges that the Veteran had in-service 
stressors.  He had significant combat experience during his 
service in Korea and Vietnam, and received two Silver Stars, 
two Combat Infantryman Badges, and the Purple Heart, among 
other awards.  His claimed stressors are related to that 
combat.  Therefore, the third prong of service connection for 
PTSD - an in-service stressor - has been met.

The Board determines, however, that the other two prongs of 
service connection for PTSD cannot be met based on the 
available evidence, and thus entitlement to service 
connection must be denied.  Service connection for PTSD 
requires, first and foremost, a diagnosis of PTSD by the 
appropriate medical professional.  38 C.F.R. § 3.304(f) 
(2007).  Without a diagnosis of PTSD, the second prong of 
service connection cannot be met: there can be no nexus 
between an in-service stressor and PTSD.

Review of the Veteran's service treatment records reveals no 
psychiatric treatment, diagnosis, or complaints while on 
active duty.

In July 2003, the Veteran was examined for potential PTSD by 
a VA doctor.  The examiner noted that the Veteran had 
numerous ongoing medical conditions.  Over the previous year, 
the Veteran had been in counseling because his sleep had 
become erratic and he had begun to have dreams and nightmares 
of being in combat.  The Veteran explained to the examiner 
that the people who were with him in combat were his friends 
and family, not fellow soldiers in Vietnam or Korea.  The 
Veteran found the dreams disturbing, but denied anxiety, 
agitation, or panic associated with them.  In fact, the 
Veteran only had faint memories of his combat years.  He 
denied any suicidal or homicidal ideation, and denied periods 
of agitation.  He had no problems with memory or 
concentration, he was not depressed, hypervigilant, or 
paranoid, and he did not experience flashbacks to combat.  He 
did state, however, that his mood had been low over the 
previous year, and that he was having a difficult time with 
many of his medical problems.  The examiner diagnosed the 
Veteran with insomnia related to his medical problems, which 
included chronic obstructive pulmonary disease and sleep 
apnea.

The Veteran submitted records from the local Vet Center, 
which included an intake examination and counseling reports 
from April 2003 to December 2003.  At intake, the Veteran was 
examined by a licensed clinical social worker (LCSW).  The 
Veteran stated that he had recurrent intrusive thoughts, 
images, and perceptions, recurrent nightmares, and 
psychological distress when he was exposed to external 
reminders of his traumatic experiences.  He had an inability 
to recall important aspects of his traumatic events.  He 
experienced feelings of detachment, and a restricted range of 
loving feelings.  The Veteran had difficulty falling and 
staying asleep, and had nightmares.  He would have angry 
outbursts, difficulty concentrating, hypervigilance, and a 
startle response.  He had some memory impairment.  The LCSW 
noted that the Veteran sleeps 3 hours per night "due to 
medication [and] general health."  The Veteran denied 
delusions, hallucinations, and disorganized thinking, as well 
as suicidal or homicidal ideation.  In describing his 
military experience, the Veteran told the LCSW that he 
"[w]ould do it all again", that he "[e]njoyed the 
military, the travel [and] the adventure", and that he was 
"[p]roud to be a combat soldier".  He married his second 
wife shortly after returning from Vietnam, and they remained 
in a "solid" marriage at the time of the examination.  He 
remained close to his children.  The LCSW diagnosed the 
Veteran with chronic PTSD, and stated that he had PTSD since 
his return from Vietnam.

His counseling sessions at the Vet Center, all conducted by 
the same LCSW who provided his intake examination.  
Generally, the session notes addressed the same symptoms 
covered in the initial exam, and included descriptions by the 
Veteran of exacerbations and reductions of symptomatology.  
Symptomatology included difficulty sleeping, nightmares, 
anger, and feelings of agitation.  The Veteran repeatedly 
stated that he was angered by the handling of the war in 
Iraq, and felt that he was not receiving proper care at the 
VAMC.

The Veteran was examined again by a licensed clinical 
psychologist at the Richmond VAMC in September 2008, at which 
time the Veteran's claim file, which included the LCSW 
diagnosis from the Vet Center, was available for review.  The 
examiner noted the Veteran's significant medical history, and 
that he was living in a nursing care unit at the time of the 
examination.  The Veteran stated that he had no significant 
problems with intellect or memory.  He told the examiner that 
he has "never" experienced nightmares about the military 
combat traumas.  The Veteran stated that at one point in 
time, he was experiencing recurrent dreams about a white 
house that puzzled him but did not frighten him.  According 
to the Veteran, he went to the Vet Center because of the 
recurrent dreams and because he had heard that dreams may be 
a part of PTSD.  The Veteran did not demonstrate any 
increased physiological arousal or emotional distress when 
discussing Vietnam.  The Veteran was alert and oriented 
during the examination.  He was able to recall current and 
remote information well.  His affect was normal and pleasant, 
and his mood appeared calm and stable.  The Veteran denied 
any mental health treatment other than what he received at 
the Vet Center.  According to the examiner, the Veteran was 
quite pleasant and friendly throughout the examination, 
"chuckling about one matter or another."  The examiner 
stated that the Veteran "as in much better spirits than one 
might expect, simply based on his multiple significant 
medical problems."  The examiner stated that the Veteran 
neither demonstrated any current symptoms nor described any 
past symptoms that would warrant a diagnosis of PTSD, and 
thus determined that the Veteran did not have PTSD.  Notably, 
the examiner acknowledged that "[p]atient, without doubt, 
saw numerous traumatic events and lived through numerous 
traumatic events in Vietnam".  He further opined, 
"[c]ertainly, there would be a basis in that regard for a 
posttraumatic stress disorder diagnosis.  As it is, however, 
the patient fails to describe any significant distress 
related to those events."

The Board finds that the evidence does not support a finding 
that the Veteran has PTSD.  Despite the diagnosis of PTSD by 
the Vet Center LCSW, the weight of the evidence suggests that 
the more accurate description of his symptomatology, and 
thus, the more accurate diagnosis, is that in the reports 
deriving from the VA examinations.  The Veteran described 
numerous PTSD symptoms to the Vet Center LCSW; yet, in July 
2003, in the midst of his counseling at the Vet Center, the 
Veteran described only mild symptomatology at the VA 
examination.  Further, during the September 2008 examination, 
he directly repudiated his statements to the LCSW concerning 
his symptoms.  Specifically, the Veteran told the September 
2008 examiner that he did not have any nightmares, and 
previously had not had, any nightmares related to his combat 
experience.  This statement is in direct contradiction to the 
a primary reason he told the LCSW that he sought treatment: 
recurring combat-related nightmares.  In fact, according to 
the Veteran's statements in September 2009, the only reason 
he sought counseling in 2003 was because of the "puzzling" 
dream about a "white house".

As to the LCSW diagnosis itself, the Board notes that a 
diagnosis by an LCSW is not sufficient for an initial 
evaluation to establish service connection for PTSD.  See FL 
03-06, supra.  Even taking the LCSW's opinion into 
consideration, however, the evidence clearly supports a 
finding that the Veteran does not have PTSD.  As addressed 
above, the Veteran described extensive symptomatology to the 
LCSW, but at no other time described the same type of 
problems.  Although he told the August 2003 examiner that he 
had "nightmares", and told the September 2008 examiner that 
he had "puzzling" dreams, none of the symptomatology he 
described to those two examiners approached the same degree 
or extent of symptomatology as that which he described to the 
LCSW at the Vet Center.  Also undermining the opinion of the 
Vet Center LCSW are the Veteran's statements concerning his 
service.  He told the LCSW at the Vet Center that he enjoyed 
the travel and adventure of the military and that he would do 
it again.

The initial VA examiner diagnosed the Veteran with insomnia, 
related to his multiple medical conditions.  The September 
2008 examiner determined that the Veteran did not experience 
any psychological disorders.  These are the only two opinions 
by medical professionals that are qualified to make an 
initial determination of PTSD for service-connection 
purposes.  Further, the LCSW diagnosis is not supported by 
the evidence.  Without a competent PTSD diagnosis by a 
psychologist, psychiatrist, or another qualifying medical 
professional, service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


